Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pitlick Harris [301-332-6082] on 05/24/2021.
The application has been amended as follows: 

Cancel Claims 3-4 and 11.

Claim 1 (Currently Amended) A method of manufacturing a magnetoresistance effect element having a laminated body, in which a first ferromagnetic metal layer, a tunnel barrier layer and a second ferromagnetic metal layer are laminated in an order, the tunnel barrier layer being made of a compound in a spinel structure, 
the method comprising the step of forming the tunnel barrier layer by repeating a process of forming a metal layer and a process of oxidizing the metal layer, wherein 
the laminated body is provided on a substrate,
the process of oxidizing the metal layer is performed after cooling the substrate to -70°C to -30°C,
wherein the laminated body is provided on the substrate indirectly via an intermediate layer,
wherein the intermediate layer is an under-layer,
	wherein the under-layer is made of a layer having a stacked structure with a combination of two or more of layers of: 
a nitride layer having a (001)-oriented NaCI structure and containing at least one element selected from the group consisting of T i, Zr, Nb, V, Hf, Ta, Mo, W, B, Al, and Ce; 
a (002)-oriented perovskite conductive oxide layer made of ABO3; 
an oxide layer having a (001)-oriented NaCI structure and containing at least one element selected from the group consisting of Mg, AI, and Ce; and 
a layer having a (001)-oriented tetragonal or cubic structure and containing at least one element selected from the group consisting of Al, Cr, Fe, Co, Rh, Pd, Ag, Ir, Pt, Au, Mo, and W.

Claim 5 (Currently Amended) The method of manufacturing a magnetoresi tance effect element according to the claim [[4]] 1, wherein the under-layer is made of a conductive material.

Claim 6 (Currently Amended) The method of manufacturing a magnetoresi tance effect element according to the claim [[4]] 1, wherein the underlayer is made of an insulating material.

Claim 7 (Currently Amended) The method of manufacturing a magnetoresi tance effect element according to the claim [[4]] 1, wherein the underlayer is made of a nitride layer having a (001)-oriented NaCI structure and containing at least one element selected from the group consisting of Ti, Zr, Nb, V, Hf, Ta, Mo, W, B, AI, and Ce.

Claim 8 (Currently Amended) The method of manufacturing a magnetoresi tance effect element according to the claim [[4]] 1, wherein the under-layer is made of a (002)-oriented perovskite conductive oxide layer made of AB03.

Claim 9 (Currently Amended) The method of manufacturing a magnetoresi tance effect element according to the claim [[4]] 1, wherein the under-layer is made of an oxide layer having a (001)-oriented NaCI structure and containing at least one element selected from the group consisting of Mg, Al, and Ce.

Claim 10 (Currently Amended) The method of manufacturing a magnetoresi tance effect element according to the claim [[4]] 1, wherein the under-layer is made of a layer having a (001)-oriented tetragonal or cubic structure and containing at least one element selected from the group consisting of AI, Cr, Fe, Co, Rh, Pd, Ag, Ir, Pt, A u, Mo, and W.

Allowable Subject Matter
Claims 1-2 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “a (002)-oriented perovskite conductive oxide layer made of ABO3; an oxide layer having a (001)-oriented NaCI structure and containing at least one element selected from the group consisting of Mg, AI, and Ce; and 
a layer having a (001)-oriented tetragonal or cubic structure and containing at least one element selected from the group consisting of Al, Cr, Fe, Co, Rh, Pd, Ag, Ir, Pt, Au, Mo, and W” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894